DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires image data of a skin” (see, Fig. 5; step 1 and Para. [0114] for support), “a division unit that divides the image data into a plurality of segments each smaller than or equal to 200 um” (see, Fig. 5; step 2 and Paras. [0118]-[0120] for support), and “a calculation unit that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin”  (see, Fig. 5; step 3 and Para. [0122] for support) in claim 1 and “an application head that forms an application film of the cosmetic material by ejecting the cosmetic material to the skin based on the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a storage unit that stores the image data” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar et al. (US 20070035815, hereinafter “Edgar”), and further in view of Shimizu et al. (US 20150313516, hereinafter “Shimi”)
	Regarding claim 1, Edgar discloses, 

“an acquisition unit  (i.e., scanner 220) that acquires image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093])”; 
“a division unit that divides the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um o (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um)”; and 
“a calculation unit that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to plurality of segments (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”

In a similar field of endeavor, Shimi discloses, “the value is of a light scattering between each portion of the skin corresponding to the plurality of segments (the scattering coefficient calculator calculates a light scattering coefficient in the living body based on a ratio and/or a difference of light intensities detected by the light intensity detectors, or a light scattering coefficient in the living body is determined by the calculation based on a ratio and/or a difference of the light intensities determined by the detection, Paras. [0035]-[0037], Para. [0041]-[0045]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the value is of a light scattering between each portion of the skin corresponding to the plurality of segments, as taught by Shimi for the purpose of efficiently and effectively determining visual attributes of an area of skin, and then applying at least one reflectance modifying agent to the area of skin.
Regarding claim 2, the combination of Edgar and Shimi discloses everything claimed s applied above (see claim 1), further Edgar discloses,
“wherein each segment of the plurality of segments has a center and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 um and smaller than or equal to 150 um (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um).”
Regarding claim 6, the combination of Edgar and Shimi discloses everything claimed s applied above (see claim 1), further Edgar discloses,
(Illuminance is the incident light reaching a unit area of the surface of an object, and is a function of the angle of the incident light relative to the surface, Paras. [0115]-[0119]).”
Regarding claim 7, the combination of Edgar and Shimi discloses everything claimed s applied above (see claim 1), further Edgar discloses,
“a storage unit that stores the image data (The application algorithm 230 uses its analysis to create in software an application map 232 of the area of skin 302, which is stored in storage 250, for potential future use, Para. [0109])”; and 
“an application head that forms an application film of the cosmetic material by ejecting the cosmetic material to the skin based on the application amount of the cosmetic material calculated by the calculation unit (The application algorithm 230 sends the printable enhancement image 234 over the network 130 to the application device 246 that triggers the inkjet printer 242 to apply the RMAs 264 from the reservoir 262 to area of skin 302. The inkjet printer 242 applies different quantities and mixes of the RMAs 264 to create desired results in different portions of the area of skin 302, at the pixel level, making the application very precise., Paras. [496]-[503]), wherein the acquisition unit acquires the image data from the storage unit (The application algorithm 230 uses its analysis to create in software an application map 232 of the area of skin 302, which is stored in storage 250, for potential future use, Para. [0109]).”
 	Regarding claim 8, Edgar discloses, 
An application control method comprising steps: 
(As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093])”; 
“dividing the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um” (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um)”; and 
“calculating, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
However, Edger does not explicitly disclose, “the value is of a light scattering between each portion of the skin corresponding to the plurality of segments.”
(the scattering coefficient calculator calculates a light scattering coefficient in the living body based on a ratio and/or a difference of light intensities detected by the light intensity detectors, or a light scattering coefficient in the living body is determined by the calculation based on a ratio and/or a difference of the light intensities determined by the detection, Paras. [0035]-[0037], Para. [0041]-[0045]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Edger, by specifically providing the value is of a light scattering between each portion of the skin corresponding to the plurality of segments, as taught by Shimi for the purpose of efficiently and effectively determining visual attributes of an area of skin, and then applying at least one reflectance modifying agent to the area of skin.
 	Regarding claim 9, Edgar discloses, 
A program that causes a computer to execute: 
“an acquisition process  (i.e., scanner 220) that acquires image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093])”; 
“a division process that divides the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um” (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um)”; and 
“a calculation process that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
However, Edger does not explicitly disclose, “the value is of a light scattering between each portion of the skin corresponding to the plurality of segments.”
In a similar field of endeavor, Shimi discloses, “the value is of a light scattering between each portion of the skin corresponding to the plurality of segments (the scattering coefficient calculator calculates a light scattering coefficient in the living body based on a ratio and/or a difference of light intensities detected by the light intensity detectors, or a light scattering coefficient in the living body is determined by the calculation based on a ratio and/or a difference of the light intensities determined by the detection, Paras. [0035]-[0037], Para. [0041]-[0045]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Edger, by specifically providing the value is of a light scattering between each portion of the skin corresponding to the plurality of segments, as taught by Shimi for the purpose of efficiently and effectively determining visual attributes of an area of skin, and then applying at least one reflectance modifying agent to the area of skin.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Reference A and Reference B, whether taken alone or combination, do not teach or suggest the following novel features::  
The closest prior art does not teach or suggest “wherein the calculation unit calculates the application amount of the cosmetic material to be applied to each portion of the skin using an impulse response function that represents  the light scattering between each portion of the skin corresponding to each of the plurality of segments”
 	Claims 4 and 5 are allowable in view of their dependence from claim 3. 

Relevant references:
US 20170256084: the invention is directed to methods for accessing makeup effect using a computing device and applying a makeup effect to area of skin with an electronic applicator device.
 	US 20170259599: the invention is directed to an image processing apparatus, a printer apparatus, and an image processing method which are capable of making any discolored region of the skin less noticeable with a smaller amount of a print material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641